Citation Nr: 0428936	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of basal cell carcinoma of the right upper cheek, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of ectropion of the right lower eyelid, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1956 to 
January 1960.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from February and May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Unfortunately, further development is required before 
deciding the claims.  So, for the reasons discussed below, 
the claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  The VCAA potentially 
applies to all pending claims for VA benefits, and provides 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him of information required to 
substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the type of information 
and evidence necessary to substantiate his claims.  The 
December 2001 and March 2002 letters were inadequate because 
they only provided explanations of the information required 
to establish entitlement to service connection, and the 
claims at issue are for higher ratings for already 
established service-connected disabilities.  Cf. Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).  
Likewise, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, 
including notice of his rights and responsibilities under 
this law and whose ultimate responsibility - his or VA's, it 
is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issues before the Board is 
insufficient for purposes of compliance with the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claims were certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate them, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  And the 
Board cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board notes additionally that, after the veteran 
initiated this appeal, the regulations pertaining to the 
evaluation of skin disorders were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (2002).  The veteran 
currently has a 10 percent rating for the postoperative 
residuals of basal cell carcinoma of the right upper cheek 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7818.  
Both the former and current versions of DC 7818 are 
essentially the same, requiring malignant new skin growths 
(i.e., neoplasms) to be rated as disfigurement, scars, or 
impairment of function under DCs 7800-7805.  
See 38 C.F.R. § 4.118, Diagnostic Code 7818 (2001 & 2004).

The RO considered both the former and current versions of the 
applicable rating criteria, including those in DC 7800, 
before denying the veteran's request for a rating higher than 
10 percent for the postoperative residuals of basal cell 
carcinoma of his right upper cheek.  Nevertheless, the report 
of his most recent VA scars examination contains only a few 
findings regarding the nature and severity of his service-
connected scar stemming from the basal cell carcinoma of his 
right upper cheek.  The December 2001 VA examiner did not 
provide any objective findings, for example, as to whether 
there was loss of skin, poor nourishment of the scar, 
repeated ulceration, or instability of the scar.  And that VA 
examiner also failed to comment on the size of the veteran's 
scar and whether it causes exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  It also 
appears the VA examiner did not have access to the veteran's 
claims file, for a review of his pertinent medical history, 
or copies of the current and former rating criteria to ensure 
all necessary requirements for a higher rating were 
addressed.  As such, that examination report does not provide 
a complete characterization of the severity and 
manifestations of the skin condition.  So the veteran must be 
reexamined to obtain this information.  See 38 U.S.C.A. 
§ 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims for 
higher ratings, and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims for 
higher ratings (not service connection).  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Schedule the veteran for another VA 
dermatology examination to obtain a 
medical opinion concerning the severity 
of his service-connected status-post 
operative basal cell carcinoma of the 
right upper cheek.  Conduct all testing 
and evaluation necessary to make this 
determination.  The examiner should 
specifically comment on any residual 
scarring, including the size of the 
affected area; whether, if there are 
scars, they are tender or painful; 
productive of any characteristics of 
disfigurement (i.e., adherence to 
underlying tissue, deformity, size, and 
elevation or depression of the scar); 
whether there were changes in the 
pigmentation of the veteran's skin; and 
whether the disorder causes exfoliation, 
exudation, or itching.



3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought on appeal are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




